Judgment, Supreme Court, New York County (Carol Berkman, J., at suppression hearing; Jeffrey Atlas, J., at jury trial and sentence), rendered December 1, 1998, convicting defendant of robbery in the first degree, coercion in the first degree, and criminal possession of a weapon in the second and third degrees, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, 31/2 to 7 years, 16 years to life, and 12 years to life, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The activity observed by the police at the scene of the robbery, and defendant’s ensuing flight, clearly created reasonable suspicion upon which to forcibly detain defendant for the purpose of conducting a showup identification. The evidence warrants the inference that the nontestifying officer recognized defendant as *219the same person he and his partner had been pursuing from the robbery scene, and detained him on that basis (see, Matter of Jose R., 88 NY2d 863, 865).
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329, cert denied 534 US —, 151 L Ed 2d 160).
We have considered and rejected defendant’s remaining contentions. Nardelli, J.P., Williams, Andrias, Saxe and Friedman, JJ.